Citation Nr: 1519219	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and alcohol dependence.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. L.K.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue will be considered herein.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran's PTSD with MDD and alcohol dependence has been manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for PTSD with MDD and alcohol dependence are met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.
In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the PTSD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and Vet Center treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in October 2011 and October 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the matter to be discussed at the hearing, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected PTSD from August 31, 2011, the date of claim.  

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 51 to 60 as determined by VA treatment providers and examiners.  These scores are indicative of moderate impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the entire appeal period.

Here, the Veteran was afforded a VA examination as to his PTSD claim in October 2011.  The examiner noted that the Veteran's psychological symptoms cause functional and social impairment with reduced reliability and productivity.  The Veteran was married in 1967 and separated from his wife in 1978; however, they have not divorced and have remained in contact.  He has two adult daughters.  He sees one of his daughters "perhaps once a year" and speaks to his other daughter "on occasion."  The Veteran has regular contact with his sister, who lives locally; he speaks with her once every one to two days.  The Veteran reported that he lives alone.  He has two close male friends, one recently moved to Florida.  He also reported several female friendships.  He reported reduced social activity and participation in leisure activities.  The examiner noted that the Veteran manifested PTSD symptoms including increased anxiety in group situations, which have resulted in decreased participation in activities such as bike-riding and socializing.  The Veteran's anxiety results in reduced social interaction, greater isolation, withdrawal and social avoidance.

The October 2011 examiner noted that the Veteran graduated from high school and took some college courses prior to working for a police department for twenty years until 1988.  He stopped working for the police because he "couldn't function."  He reported that he stopped working because the team environment caused him discomfort with getting close to his fellow team members.  From 1999 to 2010, the Veteran worked as a motor carrier inspector for the public utility commission.  This work was manageable for the Veteran in the context of his PTSD symptoms "because it did not involve exposure to crowds or groups, and involved primarily one-on-one work."  The Veteran stated that he experienced difficulty toward the end of this job, noting that he "couldn't be too close to people."  The examiner opined, "[i]n summary, although the Veteran has a fairly strong work history, it appears that his discomfort, anxiety, and avoidance of getting close to people which is related to his military PTSD interfered with work functioning and led him to discontinue otherwise good careers."

The October 2011 VA examiner noted that the Veteran presented at the urgent care behavioral health evaluation center in mid-September 2011 "due to significant distress related to sleep problems, nightmares, and other PTSD symptoms."  The Veteran has since sought individual and group therapy.  He reported that he consumes alcohol more heavily since his retirement in 2010; he drinks three to four nights per week.  He did endorse black-outs.  The Veteran reported symptoms of nightmares, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He also endorsed depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran denied suicidal ideation; however, he "has had thoughts of renting a motorcycle and seeing what happens."  He stated that he is easily irritable and, as a result, avoids social interactions.  A GAF of 51 was assigned.

VA treatment records dated in January 2010 documented the Veteran's report that he experiences insomnia, decreased concentration and memory, low energy, irritability, tearfulness, nightmares, flashbacks, anxiety, obsessive compulsive behaviors, acceleration, anhedonia, and depressed mood.  The treatment provider noted that the Veteran was well-groomed and "manifested awareness of self and commitment to take responsibility for his problems."  He was well-oriented and his memory was intact.  No abnormal thought processes or content were noted.  The Veteran denied suicidal or homicidal ideation.  He also denied hallucinations or delusions.  His mood was depressed.

VA treatment records dated in September 2011 documented a GAF of 55 and noted the Veteran's depression.  He also reported "escape fantasies," such as getting on motorcycles and "riding out into the world - never coming back;" although he denies any suicidal plan or intent.  Treatment records dated in October 2011 indicated that the Veteran's "low motivation to engage in activities allows limited access to pleasure or rewards, maintaining depressed mood."  It was further noted that the Veteran's older sister is a source of support and converses by telephone with him daily.  GAF scores of 55 and 60 were documented in VA treatment records dated January 2012, April 2012, and November 2013.

Vet Center treatment records dated in March 2012 documented the Veteran's symptoms of hypervigilance, noting that he "is on a defensive mode at all times."  It was further indicated that the Veteran has been retired since July 2010.  He endorsed nightmares, sleeping problems, avoidance of crowds, flattened affect, and feeling uncomfortable around people.  He drinks about four shots of tequila and a couple of beers per day.  He endorsed suicidal thoughts with no plan or intent.  VA treatment records dated in March 2013 noted the Veteran's irritability and poor tolerance with others.  The treatment provider stated, "[t]he Veteran is isolated and withdrawn from others because he thinks that something bad might happen."

The Veteran was afforded a second VA examination in October 2014 at which time he reported chronic anxiety, suspiciousness, middle insomnia, mild memory loss, blunted affect, intrusive recollections of military traumas, nightmares, and "infrequent dissociative flashback episodes."  He additionally endorsed avoidance, diminished interest in participation in most daily activities, feelings of detachment/estrangement from family and friends, frequent irritability, occasional displays of verbal aggression, impairment of concentration, hypervigilance, and "significant difficulty initiating and maintaining social relationships."  The examiner noted that the Veteran's PTSD symptoms continue to increase in frequency and severity.  The Veteran's symptoms "do result in significant impairment in his daily functioning at present."  The examiner reported that the Veteran's PTSD results in "[o]ccupational and social impairment with reduced reliability and productivity."

The October 2014 VA examiner reported that the Veteran had taken community college classes in criminal justice, but did not complete his degree.  The Veteran continues to be good friends with his spouse, from whom he has been separated for fourteen years.  They see each other frequently and have a far better relationship now than they did during the last few years they lived together.  The Veteran reported a close relationship with one of his adult daughters, but not the other.  He has been unemployed for four years and his last employment was as a motor carrier inspector for the public utility commission in 2010.  He held the position for twenty years; "[h]e was successful in that position and left the job because of increasing pain, increasing frequency of urination, and limited range of motion related to somatic issues hampering his ability to fluidly check in and around the vehicles he was evaluating."  The examiner noted that the Veteran exhibits "moderately significant impairment in social relations; he has numerous social contacts but stays at home most of the time."  The Veteran's estranged wife helps him with grocery shopping as he is distressed by crowds, lights, and activity in most establishments.  He avoids groups of people as often as he can.  He reported irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression towards people or objects.  The Veteran exhibited difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  He did not endorse abnormal or inappropriate behavior.  His speech production was within normal limits; "although he displayed mildly pressured speech and occasional thought derailment with self-correction."  The examiner further noted that the Veteran's "skills in concentration and memory were found to be mildly impaired."  He denied a history of suicidal or homicidal ideation.

The Veteran presented personal testimony at the March 2015 Board hearing.  He reported that he had recently experienced increasing nightmares and hypervigilance.  He stated that he cannot socialize with people.  See the March 2015 Board hearing transcript, pg. 3.  He maintains contact with his estranged wife; "she does a lot of things for me, but we just can't live together."  Id. at pg. 4.  He stated that he talks to one of his adult daughters once per month; but does not regularly speak to his other adult daughter because "she don't feel comfortable around me with the grandkids."  Id. at pgs. 4-5.  The Veteran stated that he recently stopped drinking after a fight with someone at a family function.  Id. at pgs. 5-6.  He has not worked since 2010 and reported that his treatment provider has indicated that he is unemployable.  Id. at pg. 7.  The Veteran's friend, Mr. L.K., provided corroborative testimony at the March 2015 hearing.  Notably, he reported that the Veteran's condition has deteriorated and he has become very depressed and isolated.  Id. at pg. 10.  Mr. K. testified that the Veteran has suicidal ideation, memory loss, and confusion.  Id. at pgs. 10-13.

Accordingly, after a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD with MDD and alcohol dependence on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  In this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected levels of moderate impairment.  However, it is the symptoms specifically noted at the Veteran's evaluation and treatment records that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability with outbursts of anger; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as well as the VA and Vet Center treatment providers/examiners.  The Board has thoroughly reviewed the record and finds that the medical evidence shows that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation since the date of claim.

Critically, total occupational and social impairment has not been shown at any point during the appeal period.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication of total occupational and social impairment in the record.

In this regard, the Board recognizes that the Veteran was not employed during the period under consideration.  However, the Veteran has provided a conflicting history to the VA examiners as to the reason he stopped working (psychiatric symptoms versus unrelated physical problems), no medical professional has provided any opinion indicating that the Veteran's psychological symptoms alone have caused total occupational and social impairment.  Although he socially isolates himself, the Veteran does maintain a few friendships, as well as regular contact with certain family members including his estranged spouse and sister.  His reported history of inability to establish and maintain effective relationships, irritability, and suicidal ideation are specifically contemplated in the criteria for a 70 percent rating.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  The Board additionally notes that, although it is undisputed that the Veteran exhibits mild memory loss, there is no evidence that he experiences memory loss for names of close relatives or his own name, as is indicated in the criteria for a 100 percent disability rating.  Crucially, in this case, the symptoms shown in the record do not equate to total occupational and social impairment at any time during the appeal period.  Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD with MDD and alcohol dependence warrants a 70 percent evaluation, but no higher.

The Board additionally finds that the Veteran's PTSD with MDD and alcohol dependence does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's psychological symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his psychological symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD with MDD and alcohol dependence is granted for the entire appeal period.


REMAND

The Board finds that additional development is necessary for the issue of entitlement to a TDIU. 

Specifically, the Veteran should be afforded a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities (PTSD with MDD and alcohol dependence, residuals of prostate cancer, residuals of shell fragment wound to the right forearm, residuals of shell fragment wound to the right index finger, and erectile dysfunction) on his ability to work.  The VA social worker or other appropriate personnel should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  A written copy of the report should be associated with the claims folder.

In addition, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.

On remand, any ongoing relevant VA medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.

2. Obtain all outstanding records of VA treatment.

3. Then schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.
All opinions expressed should be accompanied by supporting rationale.

4. Then, readjudicate the appeal, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


